DETAILED ACTION
This Office Action is in response to Election/Restrictions reply filed on September 29, 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 13-25 has been withdrawn. Claims 1-12 and 26-31 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021, 01/27/2022 and 09/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-12 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Regarding claim 7; claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 7 recites “At least one machine-readable storage medium…” but does not further define that the instructions are not actually embodied on hardware and/or a non-transitory computer readable storage. In light of the specification (para. 0171), does not exclude the storage medium to contain only non-transitory embodiment. Therefore, the claim is directed to a software per se. It is suggested that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory under 35 USC § 101. 
Claims 8-12 do not resolve the issue of the independent claim 7. Therefore, claims 8-12 are also non-statutory under 35 U.S.C 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Launchbury et al. (Launchbury) U.S. Pub. Number 2003/0037248, in view of Barnes U.S. Pat. Number 10,838,878.
Regarding claim 1; Launchbury discloses a processor comprising:
a stack pointer [[register]] (par. [0028] obtains a first address of a first memory cell in the data structure… associated with a first cryptographic key to form a first crypto-pointer); and
execution circuitry to:
generate ciphertext by encrypting a portion of the decorated pointer that includes the maximum offset value (par. [0024] user that begins traversing the data structure with crypto-pointer 302 of the root set of crypto-pointers can only gain access to a plain text version of the encrypted data associated with crypto-pointer 302, which is stored at memory cell);
construct an encoded pointer comprising the offset value and the ciphertext (par. [0047] using crypto-pointers such that the corresponding data is stored in encrypted format…include crypto-pointers corresponding to the encrypted data);
encrypt stack data based on the encoded pointer (par. [0028] receives a first block of data to be stored at the first memory cell it encrypts the first block of data using the first encryption key, and an appropriate encryption algorithm, prior to storing the first block of data at the first memory cell);
store the encrypted stack data in the stack frame (par. [0028] an appropriate encryption algorithm, prior to storing the first block of data at the first memory cell; par. [0043] stack should be broken up into a linked list of encrypted stack frames, each link in the list being a crypto-pointer); and
store the encoded pointer in the stack pointer register (par. [0006] encrypt all data stored at the physical location on the storage device indicated by the pointer; par. [0028] In order to access a plain text version of the first block of data, the system must use the first crypto pointer to access the first memory cell).
Launchbury does not discloses, which Barnes discloses pointer register and obtain a stack pointer for an address in a stack frame, the stack pointer comprising an offset value (Barnes: [[col. 3, lines 45-48]] each bounded pointer storage element could be a register, or a memory location in general purpose memory, for example a location on a stack memory; [[col. 3, lines 52-55]] pointer may be used directly to identify the memory address, or may be used to derive the memory address, for example by the addition of an offset to the pointer value);
construct a decorated pointer comprising the offset value and a maximum offset value indicating a highest address of the stack frame (Barnes: [[col. 16, lines 53-57]] two offsets 305, 310 may be specified to form the range information, these identifying the offset from the pointer to the base and the offset from the pointer to the limit);
 obtain a stack pointer for an address in a stack frame, the stack pointer comprising an offset value (Barnes: [[col. 3, lines 45-48]] Each bounded pointer storage element could be a register, or a memory location in general purpose memory, for example a location on a stack memory; Barnes: [[col. 3, lines 52-55]] pointer may be used directly to identify the memory address, or may be used to derive the memory address, for example by the addition of an offset to the pointer value);
construct a decorated pointer comprising the offset value and a maximum offset value indicating a highest address of the stack frame (Barnes: [[col. 15, lines 52-60]] two offsets 305, 310 may be specified to form the range information, these identifying the offset from the pointer to the base and the offset from the pointer to the limit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Launchbury to provide register and obtain a stack pointer for an address in a stack frame, the stack pointer comprising an offset value; construct a decorated pointer comprising the offset value and a maximum offset value indicating a highest address of the stack frame; obtain a stack pointer for an address in a stack frame, the stack pointer comprising an offset value; obtain a stack pointer for an address in a stack frame, the stack pointer comprising an offset value; and construct a decorated pointer comprising the offset value and a maximum offset value indicating a highest address of the stack frame, as taught by Barnes The motivation would be to provide strong security, by placing constraints on how the pointer value specified by the bounded pointer is used (i.e. an allowable range of addresses when using the pointer for ensuring that the address determined from the pointer remains within certain bounds to maintain security or functional correctness of behavior).

Regarding claim 2; the combination of Launchbury and Barnes discloses the processor of claim 1, wherein the decorated pointer comprises a fixed or computed code value, and the ciphertext is further based on encrypting a portion of the decorated pointer including the maximum offset value and the code value (Barnes: [[col. 15, lines 52-60]] two offsets 305, 310 may be specified to form the range information, these identifying the offset from the pointer to the base and the offset from the pointer to the limit, hence enabling an identification of the two ends of the range 315. Limit determination processes 307, 312 can then be performed using the pointer value 300 and the relevant offset information in order to identify the extent of the range 315). The reason to combine Launchbury and Barnes is the same as claim 1 above.

Regarding claim 3; the combination of Launchbury and Barnes discloses the processor of claim 1, wherein the decorated pointer comprises version information, and the ciphertext is further based on encrypting a portion of the decorated pointer including the maximum offset value and the version information (Barnes: [[col. 7, lines 64-67]] the plurality of specified bits are used to contain a portion of the pointer value within the unsigned version of the bounded pointer, and that portion of the pointer value is derivable from a remaining portion of the pointer value… the plurality of specified bits are used to contain a portion of the range information within the unsigned version of the bounded pointer, and a range specified by the range information is representable within a remaining portion of the range information). The reason to combine Launchbury and Barnes is the same as claim 1 above.

Regarding claims 7-9; claims 7-9 are directed to a machine-readable storage medium which has similar scope as claims 1-3, respectively. Therefore, claims 7-9 remain un-patentable for the same reasons.

Regarding claims 26-28; claims 26-28 are directed to a method which have similar scope as claims 1-3, respectively. Therefore, claims 26-28 remain un-patentable for the same reasons.

Claims 4-6, 10-12 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Launchbury et al. (Launchbury) U.S. Pub. Number 2003/0037248, in view of Barnes U.S. Pat. Number 10,838,878 and further in view of Baskins et al. (Baskins) U.S. Pub. Number 2002/0194184.
Regarding claim 4; the combination of Launchbury and Barnes discloses the processor of claim 1.
The combination above does not disclose, which Baskins discloses wherein the encoded pointer comprises a value indicating that the encoded pointer is an encoded stack pointer (Baskins: para. [0024] encoded pointer that otherwise acts like an ordinary (simple) pointer; including a data field storing type information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Launchbury, in view of Barnes to provide a value indicating that the encoded pointer is an encoded stack pointer, as taught by Baskins. The motivation would be to provide to optimize performance characteristics of a data structure to more effectively utilize pointer objects and constructs.

Regarding claim 5; the combination of Launchbury and Barnes discloses the processor of claim 1.
The combination above does not disclose, which, Baskins discloses wherein the stack pointer is a final stack pointer for a caller function's frame, and the execution circuitry is further to store a copy of the encoded pointer in call information for a callee function called by the caller function (Baskins: par. [0030] the root pointer settles at a "final" type and points to a dataset-global data structure that describes the rest of the dataset; Baskins: par. [0035] root pointer types for the two types of trees are defined disjointly to detect root pointers for one type of tree inadvertently passed to a function for the other type of tree). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Launchbury, in view of Barnes to provide a final stack pointer for a caller function's frame, and the execution circuitry is further to store a copy of the encoded pointer in call information for a callee function called by the caller function, as taught by Baskins. The motivation would be to provide support "global data" adaptively to support larger population expanses and fast to access and efficient in memory, allowing applications to have huge numbers of low-population datasets (i.e. when the population of one tree has grown large enough, the root pointer settles at a "final" type and points to a dataset-global data structure that describes the rest of the dataset).

Regarding claim 6; the combination of Launchbury and Barnes discloses the processor of claim 1, the modified return address comprising a portion of a return address offset and metadata (Barnes: [[col. 3, lines 49-55]] pointer may be used directly to identify the memory address, or may be used to derive the memory address, for example by the addition of an offset to the pointer value; [[col. 4, lines 37-47]] specified data may take a variety of forms, but for example may be data contained in a backing store such as a disk. The bounded pointer that needs to be generated will comprise a pointer value and associated attributes).
The combination above does not disclose, which, Baskins discloses wherein the stack pointer is a final stack pointer for a caller function's frame (Baskins: par. [0030] the root pointer settles at a "final" type), and the execution circuitry is further to store a modified return address in call information for a callee function called by the caller function; Baskins: par. [0035] root pointer types for the two types of trees are defined disjointly to detect root pointers for one type of tree inadvertently passed to a function for the other type of tree).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Launchbury, in view of Barnes to provide wherein the stack pointer is a final stack pointer for a caller function's frame, as taught by Baskins. The motivation would be to provide specify a root level leaf with a low population such that these small leaves need no population word and thus use less memory than they would otherwise.

Regarding claims 10-12; claims 10-12 are directed to a machine-readable storage which has similar scope as claims 4-6, respectively. Therefore, claims 10-12 remain un-patentable for the same reasons.

Regarding claims 29-31; claims 29-31 are directed to a method which have similar scope as claims 4-6, respectively. Therefore, claims 29-31 remain un-patentable for the same reasons.

Examiner’s remarks 
The Applicant is encouraged to contact the examiner to expedite prosecution and to discuss propose amendment to overcome the rejection.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. No. 2021/0224380 to Grocutt-Grotcutt teaches selected stack pointer may be such that the target address corresponds to the address relative to the selected stack pointer at which the integrity signature value is expected to be stored. For example if the integrity signature value is located at a point on the stack frame at a certain offset from the stack pointer then that same offset may be added to the selected stack pointer when deriving the target address in response to the gateway instruction. However, in some architectures to avoid needing to perform the addition of the stack pointer and the offset.
U.S. Pub. No. 2021/0374047 to Lie-Lie teaches providing a pointer to a metadata retrieval hardware module in which the pointer comprises an address data encoding an object location that indicates a location within an object stored in the memory. The metadata retrieval hardware module uses an on-pointer metadata to identify a pointer type of pointer from the pointer types comprising an object-relative pointer type and a second pointer type. A metadata location of a pointer of the object-relative pointer type is calculated by decoding a metadata offset from the on-pointer metadata of the pointer.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491